FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CITY OF LOS ANGELES, a municipal                     No. 15-56606
 corporation (acting by and through its
 Department of Airports),                               D.C. No.
         Third-Party-Plaintiff-Appellant,            2:13-cv-04057-
                                                        SJO-PJW
                       v.

 AECOM SERVICES, INC.; TUTOR PERINI                      ORDER
 CORPORATION,
     Third-Party-Defendants-Appellees,

                      and

 BCI COCA-COLA BOTTLING COMPANY
 OF LOS ANGELES; JAROTH, INC.,
              Third-Party-Defendants.



                       Filed May 9, 2017

Before: MILAN D. SMITH, JR. and N.R. SMITH, Circuit
   Judges, and GARY FEINERMAN, District Judge. *




    *
      The Honorable Gary Feinerman, United States District Judge for
the Northern District of Illinois, sitting by designation.
2           CITY OF LOS ANGELES V. AECOM

                         ORDER

    The Opinion filed in this matter on April 24, 2016, is
hereby amended as follows: On page 5, line 3, “design and
construct” is replaced with “provide design and construction
administrative support services for.”